Citation Nr: 0110880	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis secondary to rheumatic heart disease.  

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1954.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The 
issue of entitlement to service connection service connection 
for degenerative arthritis secondary to rheumatic heart 
disease requires additional development, and will be 
addressed in the remand that follows this decision.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue of entitlement to an 
increased rating for rheumatic heart disease has been 
obtained. 

2.  There is no clinical evidence of a current disability due 
to rheumatic heart disease.  

3.  There are no extraordinary factors associated with the 
service-connected rheumatic heart disease productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
rheumatic heart disease are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, 
Diagnostic Code (DC) 7000 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A rating in excess of 10 percent for rheumatic heart disease 
requires a workload of greater than 5 METs but not greater 
than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7000.

With the legal criteria above in mind, the pertinent evidence 
will be summarized.  The service medical records reflect 
treatment for rheumatic fever with heart involvement and 
myocarditis in 1951 and early 1952.  May and September 1954 
electrocardiograms were negative, and no sequelae associated 
with rheumatic fever were demonstrated upon the September 
1954 separation examination.  Moreover, the first examination 
conducted after service in December 1954 demonstrated no 
clinical evidence of valvular damage or congestive heart 
failure.  

Service connection for rheumatic heart disease was 
established by a January 1955 rating decision at a disability 
rating of 10 percent.  The rating for this disability was 
temporarily increased to 30 percent by another rating 
decision in January 1955.  Thereafter, the disability was 
rated as 10 percent disabling effective from February 14, 
1955.  The 10 percent rating was confirmed by a June 1955 
Board decision and has been confirmed and continued until the 
present time.  

The evidence of record in pertinent part includes a December 
1959 VA examination which found the veteran's rheumatic heart 
disease to be inactive with no gross residuals.  No further 
evidence is of record until private treatment evidence dated 
from 1994 to 1998.  These records principally reflect 
treatment for bronchiectasis, and none of these records 
reflect residuals of rheumatic heart disease.  A March 1999 
VA examination revealed no evidence of valvular heart 
disease, and an electrocardiogram conducted at that time did 
not reveal any abnormalities. 

Applying the pertinent legal criteria to the evidence 
summarized above, the Board concludes that a rating in excess 
of 10 percent for rheumatic heart disease is not warranted 
under either the applicable rating criteria codified at 
38 C.F.R. § 4.104, DC 7000 or on an "extraschedular" basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  No residuals of 
rheumatic heart disease have been shown for many years, to 
include upon the most recent VA examination conducted in 
March 1999.  This "negative" clinical evidence is of 
greater probative value than the "positive" evidence 
represented by the veteran's statements asserting a higher 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Despite the lack of any evidence of rheumatic heart 
disease, the 10 percent rating may nonetheless not be 
reduced, as it has been in effect for over 20 years.  See 
38 C.F.R. § 3.951(b). 

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran a 
VA examination and obtaining the available clinical records, 
the Board concludes that the additional delay in the 
adjudication of this issue which would result from a remand 
would not be justified.  The veteran has been provided with 
sufficient notice as to the evidence necessary to support his 
claim, and there is no indication that there is any other 
evidence to be obtained or development to be accomplished 
which would assist in the adjudication of the veteran's 
claim.  In this regard, the efforts of the RO to obtain 
records of treatment reported by the veteran at the 
Shreveport VA Medical Center are well-documented, and there 
is no indication that there any such records available from 
this facility that have not been obtained.  
   
ORDER

Entitlement to a rating in excess of 10 percent for rheumatic 
heart disease is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal that necessitates a remand of the 
claim for entitlement to service connection for degenerative 
arthritis secondary to rheumatic heart disease.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

While the Board acknowledges the significant development 
which has been accomplished by the RO, in light of its 
determination that the claim for service connection for 
degenerative arthritis secondary to rheumatic heart disease 
was not well-grounded, a concept which has been eliminated 
due to the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for degenerative 
arthritis secondary to rheumatic heart 
disease.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



